DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claim 1 is pending and has been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: The Examiner suggests changing “Wi-Fi modules(;” to --Wi-Fi modules;-- in line 16.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “an LTE/GSM” in line 16. This renders the claim vague and indefinite, since it is unclear whether the recitation is referencing both an LTE and GSM module or a module using either one of the standards. For the purpose of examination, the phrase is being best understood as “an LTE or GSM module”.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. (U.S. Pub. 20170231210) in view of Eom et al. (WO 2018008923), Roulston et al. (U.S. Pub. 20140075824), Bian et al. (CN 110301415), and Johnson (U.S. Pub. 20180125052).
In regard to claim 1, Lillamand et al. discloses an ecological mosquito control system, comprising: a case (Figs. 1-2, where there is a case 10); a heater (Paragraph [105] and [0074], where there is an electric heater inside the chamber to heat the gas mixture in the chamber 5); a fan (Figs. 1-2 and Paragraph [0073], where there is a fan 6 which disperses the gas mixture); means for spreading a volatile attractant (Figs. 1-2 and Paragraph [0072], where there is at least a means for spreading a volatile attractant (volatile pheromones and CO2 mixture)), wherein the means for spreading the volatile attractant further includes: a nozzle for spraying gas mixture and vapor (Figs. 1-2 and Paragraphs [0067] and [0072-0073], where the means for spreading the volatile attractant at least includes a nozzle 50/52 for spraying gas mixture and vapor (air/CO2/pheromones mixture)); a container for odorant (Figs. 1-2 and Paragraph [0075], where there is at least a container 9 for storing odorant (pheromones)); a protective net (Figs. 1-2 and Paragraph [0059], where the system at least has a protective net 2); solar panel elements (Paragraph [0054], where the system at least includes solar panel elements); wheels (Fig. 1 and Paragraph [0050], where there are wheels 11); a unit of electronic elements (Figs. 1-2 and Paragraphs [0062], [0071], and [0091], where there are units of electronic elements 60 and 130); an interactive panel (Fig. 1 and Paragraph [0053], where there is at least an interactive panel on the case 10 (door or hatch to allow access inside the case)); an LTE/GSM and Wi-Fi modules (Paragraph [0091], where the system has a means for 
Lillamand et al. does not disclose a fan with a protective mesh. Roulston et al. discloses a fan with a protective mesh (Fig. 5 and Paragraphs [0034] and [0037], where there is a fan 54 that is covered with a protective mesh 61). Lillamand et al. and Roulston et al. are analogous because they are from the same field of endeavor which include insect trapping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. such that a fan with a protective mesh in view of Roulston et al. The motivation would have been to prevent the fan from being clogged by insects or debris entering into the compartment holding the fan.
Lillamand et al. does not disclose a panoramic camera. Bian et al. discloses a panoramic camera (Fig. 1 and Paragraphs [0015] and [0032], where there is a panoramic camera 6 for observing insect populations). Lillamand et al. and Bian et al. are analogous because they are from the same field of endeavor which include insect population management devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. such that a panoramic camera in view of Bian et al. The motivation would have been to allow the system to intelligently detect insects within a wide range around the device. Such detection would aid in energy management and optimization of the trap, by allowing the system to turn off the means for spreading the volatile attractant, when no insects are present to conserve odorant and power. 
Lillamand et al. does not disclose a mounting for municipal lamp posts. Johnson discloses a mounting for municipal lamp posts (Fig. 1 and Paragraph [0015], where the device is mounted to a lamp post). Lillamand et al. and Johnson are analogous because they are from the same field of endeavor which include insect attractant devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. such that a mounting for municipal lamp posts in view of Johnson. The motivation would have been to allow the system to receive external power from the wired lamp post. Additionally, lamp posts lend to an easy mounting point for outdoor placement of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of insect population management devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647